Exhibit 10.2

VALEANT PHARMACEUTICALS INTERNATIONAL, INC.

SHARE UNIT GRANT AGREEMENT (PERFORMANCE VESTING)

(PERFORMANCE RESTRICTED SHARE UNITS)

(2014 Omnibus Incentive Plan)

Valeant Pharmaceuticals International, Inc. (the “Company”), pursuant to
Section 7(c)(v) of the Company’s 2014 Omnibus Incentive Plan (the “Plan”),
hereby awards to you Share Units in the amount set forth below convertible into
Common Shares in accordance with the terms set forth herein (the “Award”). This
Award is subject to all of the terms and conditions as set forth herein (the
“Agreement”) and in the Plan, which is incorporated herein in its entirety.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Plan. In the event of any conflict between the terms in the Agreement and
the Plan, the terms of the Plan shall control unless this Agreement specifies
that the term(s) in this Agreement control. For avoidance of doubt, any terms
contained in the Agreement but are not in the Plan shall not constitute a
conflict and such terms in the Agreement shall control.

 

Participant:

 

Equity Grant Date:

 

Number of Share Units Subject to Award:

 

The details of your Award are as follows.

1. CONSIDERATION. Consideration for this Award is satisfied by your services to
the Company.

2. VESTING.

(a) In General. Subject to the provisions of the Plan and the acceleration
provisions contained herein, your Award will vest as follows, provided that
vesting will cease upon termination of your employment. Any Share Units that did
not become vested prior to your termination of employment or that do not become
vested according to the provisions in this Section 2 shall be forfeited
immediately following the date of your termination of employment. The Share
Units subject to this Award shall vest in accordance with the following
performance thresholds, provided that your employment continues until each
vesting date:

(i) Single Vesting Share Price

If at the date that is 3 months prior to the third anniversary of the Equity
Grant Date (the “First Primary Measurement Date”), the Adjusted Share Price (as
defined below) equals or exceeds the Single Vesting Share Price (as defined
below), you shall vest in 25% of the Share Units subject to the Award.

If at the date that is the third anniversary of the Equity Grant Date (the
“Second Primary Measurement Date”), the Adjusted Share Price equals or exceeds
the Single Vesting Share Price, you shall vest in an additional 50% of the Share
Units subject to the Award.

If at the date that is 3 months following the third anniversary of the Equity
Grant Date (the “Third Primary Measurement Date”), the Adjusted Share Price
equals or exceeds the Single Vesting Share Price, you shall vest in an
additional 25% of the Share Units subject to the Award.

 

1



--------------------------------------------------------------------------------

(ii) Double Vesting Share Price

If at the First Primary Measurement Date, the Adjusted Share Price equals or
exceeds the Double Vesting Share Price (as defined below), you shall vest in 50%
of the Share Units subject to the Award.

If at the Second Primary Measurement Date, the Adjusted Share Price equals or
exceeds the Double Vesting Share Price, you shall vest in an additional 100% of
the Share Units subject to the Award.

If at the Third Primary Measurement Date, the Adjusted Share Price equals or
exceeds the Double Vesting Share Price, you shall vest in an additional 50% of
the Share Units subject to the Award.

(iii) Triple Vesting Share Price

If at the First Primary Measurement Date, the Adjusted Share Price equals or
exceeds the Triple Vesting Share Price (as defined below), you shall vest in 75%
of the Share Units subject to the Award.

If at the Second Primary Measurement Date, the Adjusted Share Price equals or
exceeds the Triple Vesting Share Price, you shall vest in an additional 150% of
the Share Units subject to the Award.

If at the Third Primary Measurement Date, the Adjusted Share Price equals or
exceeds the Triple Vesting Share Price, you shall vest in an additional 75% of
the Share Units subject to the Award.

(iv) Additional Vesting

Any Share Units that could have been vested under any of clauses (i), (ii) or
(iii) above that do not become vested on the First Primary Measurement Date, the
Second Primary Measurement Date or the Third Primary Measurement Date, may
become vested on each of the applicable dates that is one year following each
such date, respectively, based upon the Adjusted Share Price on the applicable
measurement date, provided that you remain employed by the Company through the
applicable vesting date.

(v) Interpolation

If the Adjusted Share Price on a measurement date set forth in clauses (i),
(ii) and (iii) is between the Single Vesting Share Price and the Double Vesting
Share Price, or the Double Vesting Share Price and the Triple Vesting Share
Price, you shall vest in a number of Share Units that is the mathematical linear
interpolation between the number of Share Units which would vest at defined ends
of the applicable spectrum.

(vi) Accelerated Vesting

Notwithstanding the foregoing vesting provisions, if on any date between the
date that is one year following the Equity Grant Date and the Second Primary
Measurement Date, the Adjusted Share Price on such date:

 

2



--------------------------------------------------------------------------------

(A) exceeds $[    ], then you will become vested in [Insert # of Share Units
subject to the Award] of the Share Units that could have been earned under
clause (i) above;

(B) exceeds $[    ], then you will become vested in the additional [Insert # of
Share Units subject to the Award] of the Share Units that could have been earned
under clause (ii) above;

(C) exceeds $[    ], then you will become vested in the additional [Insert # of
Share Units subject to the Award] of the Share Units that could have been earned
under clause (iii) above;

provided, that the vesting that takes place pursuant to this clause (vi) if the
Adjusted Share Price target is achieved shall only take place the first time
such Adjusted Share Price target is achieved, there is no interpolation of
vesting pursuant to this clause (vi), this clause (vi) shall not apply to any
Share Units that previously vested under clauses (i) through (iv) of this
section, and to vest in any of the Share Units pursuant to this clause (vi) you
must remain employed by the Company on the applicable vesting date.

(vii) Forfeiture

Any Share Units that are not vested as of the date that is one year following
the Third Primary Measurement Date shall be immediately forfeited.

(viii) Definitions

For purposes of this Agreement, the following terms shall have the following
meanings:

(A) “Adjusted Share Price” means the sum of (x) the average of the closing
prices of the Common Shares during the 20 consecutive trading days starting on
the specified measurement date (or if such measurement date does not fall on a
trading day, the immediately following trading day) (“Average Share Price”); and
(y) the value that would be derived from the number of Common Shares (including
fractions thereof) that would have been purchased had an amount equal to each
dividend paid on a Common Share after the Equity Grant Date and on or prior to
the applicable measurement date been deemed invested on the dividend payment
date, based on the Market Price of the Common Shares on such dividend payment
date.

(B) “Single Vesting Share Price,” “Double Vesting Share Price” and “Triple
Vesting Share Price” means the Adjusted Share Prices equal to a compound annual
share price appreciation (the “Annual Compound TSR”) of 10%, 20% and 30%,
respectively, as measured from a base price of $[    ]1 over a measurement
period from the Equity Grant Date to the last trading day of the period used to
calculate the Adjusted Share Price.

 

1  The number is equal to the average of the closing prices of Common Shares
during 20 consecutive trading days immediately prior to the Equity Grant Date,
or as otherwise specified in the grant.

 

3



--------------------------------------------------------------------------------

(b) Vesting Acceleration in Event of Death. Notwithstanding the foregoing and
any other provisions of the Plan to the contrary, in the event that your
employment is terminated by the Company due to your death, the performance
thresholds applicable to the Share Units will be applied as though the date of
termination was the end of the twenty consecutive trading-day average
measurement period and the Share Units so earned will vest in a manner
consistent with the vesting thresholds described in Section 2(a) of this
Agreement (e.g., the number of Share Units subject to the Award specified above
at an Annual Compound TSR of 10%, two times the number of Share Units subject to
the Award specified above at an Annual Compound TSR of 20%, and three times the
number of Share Units subject to the Award specified above at an Annual Compound
TSR of 30%; provided that you will vest in a number of Share Units that is the
mathematical linear interpolation between the number of Share Units which would
vest for performance between the Annual Compound TSR thresholds), but based on
the Annual Compound TSR determined through the date of termination, provided,
however, that any Share Units earned pursuant to this Section shall be reduced
(but not below zero) by the number of Share Units that you previously received
pursuant to Section 2(a)(vi) prior to the date of termination. Notwithstanding
the immediately preceding sentence, if death occurs prior to the first
anniversary of the Equity Grant Date, the measurement date will still be the
date of termination, but the Annual Compound TSR will be determined based on an
assumed measurement period of one year.

(c) Vesting Acceleration in Event of Disability or Termination by the Company
Without Cause or by You for Good Reason. Notwithstanding the foregoing and any
other provisions of the Plan to the contrary and subject to Section 2(d) below,
in the event that your employment is terminated by the Company without Cause or
by you for Good Reason, or in the event of your Disability, in each case,
following the date that is the one-year anniversary of the Equity Grant Date,
the performance thresholds applicable to the Share Units will be applied as
though your termination date was the end of the twenty consecutive trading-day
average measurement period and the Share Units so earned will vest in a manner
consistent with the vesting thresholds described in Section 2(a) of this
Agreement, but based on the Annual Compound TSR determined through your
termination date, provided, however, that in the event you are entitled to
benefits pursuant to this Section 2(c), (A) any Share Units earned pursuant to
this Section shall be reduced (but not below zero) by the number of Share Units
that you previously received pursuant to Section 2(a)(vi) prior to the date of
termination, and (B) only a pro rata portion of such calculated Share Units
(after any reduction pursuant to clause (A)) will vest upon termination based on
a fraction, the numerator of which is the number of days from the Equity Grant
Date through the termination date, and the denominator of which is the number of
days from the Equity Grant Date through the third anniversary of the Equity
Grant Date. Notwithstanding the immediately preceding sentence, if termination
of employment for a reason set forth in this Section 2(c) occurs prior to the
first anniversary of the Equity Grant Date, the Share Units will be forfeited.

(d) Treatment of Share Units in Event of Change of Control. Notwithstanding the
foregoing and any other provisions of the Plan to the contrary, in the event
that the Share Units are assumed or substituted in connection with a Change of
Control, (1) the number of Share Units will be adjusted in accordance with
Section 6(e) of the Plan, and (2) in the case of a termination of employment by
the Company without Cause or by you for Good Reason on or following a Change of
Control, the performance thresholds applicable to the Share Units will be
applied as though your termination date was the end of the twenty consecutive
trading-day average measurement period and the Share Units so earned will vest
in a manner consistent with the vesting thresholds described in Section 2(a) of
this Agreement, but based on the Annual Compound TSR determined through your
termination date, provided, however, that in the event you are entitled to
benefits pursuant to this Section 2(d), (A) any Share Units earned pursuant to
this Section shall be reduced (but not below zero) by the number of Share Units
that you previously received pursuant to Section 2(a)(vi) prior to the date of
termination, and (B) only a pro rata portion of such calculated Share Units
(after any reduction pursuant to clause (A)) will vest upon termination based on
a fraction, the numerator of which is the number of days from the Equity Grant
Date

 

4



--------------------------------------------------------------------------------

through the termination date, and the denominator of which is the number of days
from the Equity Grant Date through the third anniversary of the Equity Grant
Date. Notwithstanding the immediately preceding sentence, if termination of
employment pursuant to this Section 2(d) occurs prior to the first anniversary
of the Equity Grant Date, the measurement date will still be the termination
date, but the Annual Compound TSR will be determined based on an assumed
measurement period of one year. If the Share Units are not assumed or
substituted in connection with the Change of Control, the Share Units will be
treated in the manner described in clause (2) above (including the proration in
the proviso thereto), treating, for this purpose only, the date of the Change of
Control as the date on which termination of employment occurs, and, for
avoidance of doubt, if such Change of Control occurs prior to the first
anniversary of the Equity Grant Date, the Annual Compound TSR will be determined
on an assumed measurement period of one year.

3. OWNERSHIP REQUIREMENTS. You agree to comply with, and be subject to the terms
of, any Common Share ownership requirements adopted by the Company applicable to
you, which shall be on the same terms as similarly situated executives of the
Company, as well as any hedging, pledging or recoupment/clawback policies
adopted by the Company from time to time.

4. DISTRIBUTION OF COMMON SHARES. The Company will deliver to you a number of
Common Shares equal to the number of vested Share Units subject to your Award as
soon as practicable, but in any event no later than forty five (45) days
following the date of vesting.

5. NUMBER OF SHARES. The number of Common Shares subject to your Award may be
adjusted from time to time for capital adjustments, as provided in the Plan. The
Company will establish a bookkeeping account to reflect the number of Share
Units standing to your credit from time to time. However, you will not be deemed
to be the holder of, or to have any of the rights of a shareholder with respect
to, any Common Shares subject to your Award (including but not limited to
shareholder voting rights) unless and until the shares have been delivered to
you in accordance with Section 4 of this Agreement.

6. DIVIDEND EQUIVALENTS. The bookkeeping account maintained for the Award
granted pursuant to this Agreement shall, until the vesting date or termination
and cancellation or forfeiture of the Share Units pursuant to the terms of the
Plan, be allocated additional Share Units on the payment date of dividends on
the Company’s Common Shares. Such dividends will be converted into additional
Common Shares covered by the Share Units by dividing (i) the aggregate amount or
value of the dividends paid with respect to that number of Common Shares equal
to the number of shares covered by the Share Units by (ii) the Market Price per
Common Share on the payment date for such dividend. Any such additional Share
Units shall have the same vesting dates and vest in accordance with the same
terms as the Share Units granted under this Agreement.

7. COMPLIANCE WITH SECTION 409A OF THE INTERNAL REVENUE CODE. This Agreement is
intended to comply with the requirements of section 409A of the Code and its
corresponding regulations and related guidance, and shall in all respects be
administered and interpreted in accordance with such requirements.
Notwithstanding any provision in this Agreement to the contrary, settlement of
vested Share Units to Common Shares may only be made under this Agreement upon
an event or in a manner permitted by section 409A of the Code. Settlement and
delivery of Common Shares on account of a termination of employment under this
Agreement may only be made upon a “separation from service” under section 409A
of the Code and, if you are a “specified employee” (as defined in section 409A
of the Code and determined in the sole discretion of the Company in accordance
with the requirements of section 409A of the Code) at the time of your
separation from service, in no event may settlement and delivery of Common
Shares on account of your separation from service occur prior to the date which
is six months following your separation from service. In no event may you
designate the calendar year of settlement and delivery of Common Shares.

 

5



--------------------------------------------------------------------------------

8. SECURITIES LAW COMPLIANCE. You may not be issued any Common Shares under your
Award unless the shares are either (i) then registered under the Securities Act
of 1934 as amended (the “Securities Act”), or (ii) the Company has determined
that such issuance would be exempt from the registration requirements of the
Securities Act. Your Award must also comply with other applicable laws and
regulations governing the Award, and you shall not receive such shares if the
Company determines that such receipt would not be in material compliance with
such laws and regulations.

9. RESTRICTIVE LEGENDS. The Common Shares issued under your Award shall be
endorsed with appropriate legends, if any, determined by the Company.

10. TRANSFERABILITY. Your Award is not transferable, except by will or by the
laws of descent and distribution. Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, will thereafter be
entitled to receive any distribution of Common Shares pursuant to Section 4 of
this Agreement.

11. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the
Company, or on the part of the Company to continue such service. In addition,
nothing in your Award will obligate the Company, their respective shareholders,
boards of directors or employees to continue any relationship that you might
have as an employee of the Company.

12. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Share Unit, you will be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue Common Shares pursuant to
this Agreement. You will not have voting or any other rights as a shareholder of
the Company with respect to the Common Shares subject to your Award until such
Common Shares are issued to you pursuant to Section 4 of this Agreement. Upon
such issuance, you will obtain full voting and other rights as a shareholder of
the Company. Nothing contained in this Agreement, and no action taken pursuant
to its provisions, will create or be construed to create a trust of any kind or
a fiduciary relationship between you and the Company or any other person.

13. WITHHOLDING OBLIGATIONS. On or before the time you receive a distribution of
Common Shares pursuant to your Award, or at any time thereafter as requested by
the Company, you hereby authorize any required withholding from the Common
Shares, payroll and any other amounts payable or issuable to you and/or
otherwise agree to make adequate provision in cash for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company which arise in connection with your Award (the “Withholding Taxes”). You
may direct the Company to (i) withhold, from Common Shares otherwise issuable
upon settlement of the Award, a portion of those Common Shares with an aggregate
Market Price (defined as in Section 3 of the Plan but measured as of the
delivery date) equal to the amount of the applicable withholding taxes;
provided, however, that the number of such Common Shares so withheld shall not
exceed the amount necessary to satisfy the Company’s required tax withholding
obligations using the minimum statutory withholding tax rates, and (ii) make a
cash payment equal to such fair market value directly to the appropriate taxing
authorities, as provided in the Agreement.

14. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
mail, postage prepaid, addressed to you at the last address you provided to the
Company.

 

6



--------------------------------------------------------------------------------

15. HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and will not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

16. AMENDMENT. Nothing in this Agreement shall restrict the Company’s ability to
exercise its discretionary authority pursuant to Section 4 of the Plan;
provided, however, that no such action may, without your consent, adversely
affect your rights under your Award and this Agreement. Without limiting the
foregoing, the Company’s Board (or appropriate committee thereof) reserves the
right to change, by written notice to you, the provisions of this Agreement in
any way it may deem necessary or advisable to carry out the purpose of the grant
as a result of any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision, provided that any such change will be
applicable only to rights relating to that portion of the Award which is then
subject to restrictions as provided herein.

17. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

(d) This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

18. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan will control; provided, however, that Section 4
of this Agreement will govern the timing of any distribution of Common Shares
under your Award. The Board (or appropriate committee thereof) will have the
power to interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation, and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Board (or appropriate committee
thereof) will be final and binding upon you, the Company, and all other
interested persons. No member of the Board (or appropriate committee thereof)
will be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or this Agreement.

 

7



--------------------------------------------------------------------------------

19. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating the employee’s benefits under any
employee benefit plan sponsored by the Company except as such plan otherwise
expressly provides. The Company expressly reserves its rights to amend, modify,
or terminate any of the Company’s employee benefit plans.

20. CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement will be governed by the laws of the Province of Ontario and the laws
of Canada.

21. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

8